Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/1/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1-4, 6-11, and 13-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (Medical Plastics and Biomaterials, 2000; IDS filed 7/8/2020).  Shah discloses a medical device comprising a polymeric material and radiopaque filler material dispersed within the polymeric material, the radiopaque filler material comprising a mixture of: barium sulfate (a first radiopaque material); and bismuth trioxide, bismuth oxychloride,  or tungsten (a second radiopaque material different from the first radiopaque material) (pages 4-5; Conclusions).     In some embodiments, the first radiopaque material may be mixed at a weight ratio of 60 parts and the second radiopaque material may be mixed at a weight ratio of 40 parts (page four, left column, last full paragraph).  The mixture may have a third radiopaque material (Table IV).   The medical device comprises a catheter (page 2, left column, second paragraph).  Regarding claim 14, the medical device of Shah has the identical first radiopaque material (barium sulfate) and the identical second radiopaque material (bismuth trioxide, bismuth oxychloride, or tungsten), both dispersed in a polymer material, and therefore the medical device of Shah is structurally identical to the instant medical device.  As a composition cannot be separated from tis properties, and as the medical device of Shah is structurally identical to the instant medical device, the medical device of Shah would provide at a first imaging energy output level the first radiopaque material ha a first level of radiopacity and the second radiopaque material has a second level of radiopacity that is lower than the first level of radiopacity; and wherein at a second imaging energy output level the first radiopaque material has a third level of radiopacity and the second radiopaque material has a fourth level of radiopacity that is higher than the third level of radiopacity.   “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 and 6-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Medical Plastics and Biomaterials, 2000; IDS filed 7/8/2020).  The relevant portions of Shah are given above.
Shah fails to teach wherein the barium sulfate (BaSO4) comprises 50 wt-% to 60 wt-% of the mixture.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of barium sulfate in the medical device of Shah to provide the desired level of attenuation without the excessive loading that can degrade the polymer’s mechanical properties (Shah, Conclusion).  In this way, one would find a barium sulfate amount of 50 wt-% to 60 wt-% of the mixture through routine experimentation.  Shah provides sufficient guidance to this end, as other radiopaque materials in the mixture, such as Bi2O-3, fall within the range of 50 wt-% to 60 wt-% (Table IV). “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Medical Plastics and Biomaterials, 2000; IDS filed 7/8/2020) in further view of US 20210169748 to Jang.  The relevant portions of Shah are given above.
Shah fails to teach tantalum pentoxide (Ta2O5) as one of its radiopaque materials.  
Jang teaches that tantalum pentoxide is a radiopaque material for use in medical compositions (abstract; paragraphs 20-22 and 57).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate Tantalum pentoxide as one of the radiopaque materials of Shah.  The motivation for this is that Shah teaches incorporation of radiopaque materials, and tantalum pentoxide is a radiopaque 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 17, 2021